Hurt, Judge.
This is a conviction for 'preventing by force and threats of force the collection of taxes.
It is alleged in the information that defendant did unlawfully by force and threats of force prevent the collection, by B. A. Wilson, a deputy tax collector for Havarro county, of certain taxes due from the said J. D. Boyd to the State, the said Wilson being an officer authorized by law to enforce said collection, as was well known to Boyd.
*449Wilson states in his testimony that on the 10th day of March, 1885, he went to defendant’s place of business to collect from him certain delinquent taxes due from him to the State. lie told defendant his business. Defendant replied that this delinquent tax was a d—d fraud, and that he would not pay it; that he had consulted lawyers and they told him that it was not legal. Boyd told Wilson to get out of his shop d—d quick; that if he, Wilson, did not he would wipe up the floor with him,— advancing towards Wilson with a pair of tongs and a hammer in his hands, and flourishing them in a threatening manner. Wilson backed out of the door; Boyd following, cursing and abusing him, telling him that if he did not leave his premises he would stamp him into the ground.
The offense charged is that defendant, by force and threats of force, did prevent the collection of taxes. Is this charge sustained or proved by the above facts? Wilson, the collector, went to appellant’s shop for the purpose of collecting his poll tax. Boyd by threats of force drove him from his shop, refusing to pay the tax. Do these facts show that Wilson was prevented from collecting the tax?
Mow it is not shown that Wilson went to the shop to make a levy in the event that Boyd refused to pay his tax. Mor is it shown that defendant had any property in the shop out of which the tax could have been collected. If there was no possible means to collect the tax, how was it possible for Boyd to prevent its collection?
Mr. Webster defines “ prevent ” as follows: “To intercept and stop; to hinder; to obstruct; to impede; to thwart.” Do the facts show that the tax would have probably been collected if it had not been for the acts of defendant?
We have deemed proper to throw out these suggestions with a view to another trial, without deciding that the facts of this case as presented in the record do or do not support the verdict of the jury.
It appears from a bill of exceptions duly saved that defendant “ offered to prove by one J. Boyd that he knew the defendant herein was mad at said B. A. Wilson on account of the way said Wilson talked to defendant’s wife on the day before, and that defendant was mad at said Wilson on said account, and that the reason why said witness hurried on to the shop on said day, that said witness knew defendant was mad at said Wilson for the way he had treated his family, and that defendant was talking to Wilson.about the way he talked to his family and not about the collection of the tax.” To which evidence the ’ State objected, and the court, sustained the objection, and defendant excepted.
*450When considered in connection with the testimony of A. F. Boyd, we think the proposed evidence was admissible. He states that he was at the shop; that when Wilson came he said to defendant, “ I guess your brother has told you of the proposition I have made to him.” Defendant replied to Wilson to get out of his shop, and cursed him. Wilson did not say he wanted to collect taxes from defendant. . . . Layman also says that Wilson made no mention of taxes.
How the object of the proposed evidence was to show a reason or motive for defendant’s conduct other than that deduced from Wilson’s testimony. If defendant’s conduct towards Wilson was caused by something which had occurred prior to the occurrence in the shop, and which arose from matter foreign to the collection of his taxes, certainly he had the right to show this to the jury, and let them pass upon this matter along with the evidence of Wilson.
Because of the rejection of this evidence, the judgment is reversed and the cause remanded.

Reversed and remanded.

[Opinion delivered November 25, 1885.]